Smith, J.
The plaintiff’s petition, after the formal allegations as to jurisdiction, alleged: that the defendant company, was engaged in the business of running street cars propelled by electricity upon the streets of the city of Columbus, said cars being run for the purpose of carrying and conveying passengers; that a ear of the defendant company stopped at a certain transfer station to take on and discharge passengers; that on October 19, 1917, plaintiff boarded a car at said transfer station for the purpose of being transported as a passenger; that the car was what is known as a “ pay-as-you-enter ” ear, and as plaintiff stepped up on the platform of the car she was informed by the motorman or conductor that she should deposit her fare in the box, and she opened her purse for that purpose; that while so standing on the platform to deposit her fare “the car started off with a sudden jerk,” throwing another lady passenger against the plaintiff and throwing the plaintiff against an iron bar.- The petition then set out the particulars as to the injuries which plaintiff claimed she suffered. The plaintiff further alleged that the injuries were not caused by any negligence or fault on her part, but were the result of the fault and negligence of the defendant, its 'agents and servants, “in starting off said ear with a sudden jerk,” without warning her, while she was standing on the plat*653form thereof and while depositing her fare in the box provided for that purpose, and that this negligence on the part of the defendant was the direct and proximate cause of her injuries. She' prayed for judgment against the defendant for pain and suffering.
The law provides that every railroad company (and this includes a street-railway company) shall provide a reasonably safe place for passengers to get upon its cars and to leave the same, and shall also allow the persons desiring to embark upon said cars or debark from the same a reasonable time in which to get on the car or get off the car; and the question 'as to what constitutes a reasonable time is always a question of fact for determination by the jury. The allegations in the petition clearly set out that the plaintiff was in the act of getting on the car of the defendant, and that she had not reached a place of safety within the car, but was stopped by the servant or agent of the defendant in order for her to deposit her fare in a box provided for that purpose. Upon allegations being made in the petition setting out all these facts, a prima facie case would be made out in favor of the plaintiff, and the petition would be good as against a general demurrer. If the plaintiff’s proof sustained these allegations and showed the injuries alleged to have resulted therefrom, the burden would then be on the defendant company to prove that its agents and servants in this matter exercised all ordinary and reasonable care and diligence; and in this case—that of a passenger—-such care would be extraordinary care. This ruling is in accord with the rulings made in Griswold v. Macon Railway & Light Co., 6 Ga. App. 1 (63 S. E. 1132), and Holleman v. Georgia Southern & Florida Railway Co., 12 Ga. App. 755 (78 S. E. 428), and is not in conflict with the holding in Central of Georgia Railway Co. v. Parish, 17 Ga. App. 689 (87 S. E. 1095). In the case last cited a passenger had safely embarked upon the car and got up from a seat, and at the time of the accident was moving about in the car. That is 'a very different case from one in which a passenger is seeking to board a car and is injured before having reached a place of safety within the car.

Judgment affirmed.


Stephens, J., concurs.